Citation Nr: 9923036	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  93-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an equilibrium 
disorder.  


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal was previously remanded by the Board in November 
1994 and July 1995.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an 
equilibrium disorder is plausible.  

2.  A currently manifested equilibrium disorder is not 
related to active service or service-connected disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
equilibrium disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  An equilibrium disorder was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  The report of a March 1996 VA 
examination reflects a diagnosis that includes that the onset 
of the veteran's lack of balance was during his service in 
the Armed Forces.  The veteran has been afforded multiple 
examinations and treatment records have been obtained.  
Multiple requests have been directed to the National 
Personnel Records Center, with responses in November 1997 and 
August 1998 reflecting that all available records have been 
provided.  A February 1998 report of contact reflects that 
the veteran did not wish to undergo magnetic resonance 
imaging.  The Board is satisfied that all available relevant 
evidence has been properly developed and that no further 
evidence is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

The veteran's service medical records reflect his treatment 
for burns, but indicate no complaint, finding, or treatment 
for any equilibrium disorder.  The report of his October 1953 
service separation examination reflects that all systems were 
normal.  

The report of an April 1973 VA examination reflects that the 
veteran complained of a loss of balance.  

A June 1991 letter from G. Lee Gellerman, M.D., a private 
physician, states that the veteran's main problems had to do 
with his equilibrium and balance disturbances.  It reflects 
that he had a long history of about 20 years of frequent 
falls with no explained reason.  

The report of an October 1991 VA examination reflects 
diagnoses including loss of balance possibly due to burns of 
the back of the head.  

The report of a February 1995 VA neurology examination 
reflects that the veteran reported that since 1952, when he 
experienced burns during active service, he had difficulty 
balancing.  The diagnoses included disequilibrium since 1952 
when the veteran had burns on his head and that the etiology 
of the veteran's disequilibrium was uncertain but if Mycin 
antibiotics were used in high doses, this could have caused 
neurotoxicity and then secondary disequilibrium.  

The report of a February 1995 VA ear examination reflects 
that the veteran reported that his disequilibrium started in 
1954 and progressively worsened.  The diagnoses included 
disequilibrium secondary to unknown etiology.  

The report of a March 1996 VA ear examination reflects that 
the veteran reported noticing unsteadiness since 1952, 
approximately five months after he was burned by a kitchen 
fire during service.  The diagnoses included that the lack of 
balance was of undetermined etiology but the onset was during 
the veteran's service in the Armed Forces.  

The report of a May 1996 ENG examination reflects that the 
veteran's vestibular system was essentially within normal 
limits.  

The report of a November 1997 VA neurology examination 
reflects that the veteran reported a history of difficulty 
with balance since 1952.  The diagnoses included 
disequilibrium of undetermined etiology and noted that a 
recent ENT examination did not demonstrate any vestibular 
abnormalities.  

The report of an April 1998 VA ear examination notes that the 
veteran had mild to moderate sensorineural hearing loss, 
bilaterally, and severe disabling vertigo.  It was the 
examiner's opinion that the veteran's vertigo was most likely 
not a result of a burn.  

A December 1998 opinion by a VA physician reflects that the 
veteran's claims file had been reviewed and an examination 
was not required in order to render an opinion.  The question 
asked was whether or not the veteran's vertigo was related to 
his service-connected burns or an incident in the service.  
It notes the veteran's history of exposure to noise and 
experiencing burns of the external ear while in service and 
his current complaints of disequilibrium.  The physician 
concluded that the veteran's disequilibrium was not related 
to any inservice incident.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For secondary 
service connection to be granted, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

The evidence which supports the veteran's assertion that he 
currently experiences an equilibrium disorder that is related 
to his active service includes his own statements.  However, 
the veteran is not qualified, as a lay person, to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertion, as such matters require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's assertion will not be accorded any 
probative weight in the absence of a medical interpretation 
of his statements.  The report of the March 1996 VA 
examination reflects the examiner's conclusion that the 
veteran's equilibrium disorder has been in existence since he 
was on active duty.  This examination report does not 
indicate that the examiner was able to review any of the 
veteran's records, including service medical records, and it 
appears that the examiner's conclusion was based solely on 
the history reported by the veteran.  Therefore, this 
conclusion will be afforded small probative weight.  
Likewise, the October 1991 and February 1995 VA examination 
reports do not reflect that the examiners had access to the 
veteran's medical records or that his medical records were 
reviewed.  Further, the October 1991 and February 1995 
reports, in proposing an association between any equilibrium 
disorder and, either the incident during service or treatment 
therefore, use speculative terminology such as "possible" or 
"could" in assigning any relationship between an equilibrium 
disorder and the inservice incident or treatment therefor.  
In the absence of these examiners having access to the 
veteran's medical records, small probative weight will be 
accorded this medical evidence as well.  

The report of the veteran's October 1953 service separation 
examination notes that he had a burn scar, but reflects that 
the remainder of his systems were normal.  It reflects no 
findings or complaints with respect to any equilibrium 
disorder.  Because this examination is contemporaneous in 
time with the date that the veteran now asserts that the 
onset of his equilibrium disorder began, it will be accorded 
large probative weight.  The June 1991 letter from the 
private medical doctor, indicating a 20 year history of 
balance problems, is apparently based upon the veteran's 
reported history with respect to the duration of balance 
problems, without access to his medical records, and will be 
accorded small probative weight.  The April 1998 VA ear 
examination report reflects that the examiner had access to 
the veteran's medical records and performed a thorough 
examination of those records.  Therefore, this report's 
conclusion that the veteran's vertigo was most likely not a 
result of a burn will be accorded large probative weight.  
The December 1998 VA opinion also reflects that the physician 
had access to the veteran's medical record and that these 
records were reviewed.  Therefore, this opinion that the 
veteran's current disequilibrium is not related to an 
inservice incident or burn will be accorded large probative 
weight.  

With consideration of the factual history previously set 
forth and the above analysis, the competent medical evidence 
reflects that the veteran's balance difficulty was first 
contemporaneously reported in the early 1970's.  To the 
extent that the veteran, as a lay person, may be able to 
report that he has a balance problem, the Board concludes 
that a greater weight of the probative evidence supports a 
finding that the veteran did not experience balance 
difficulties during service or until the early 1970's.  This 
conclusion is based upon greater probative weight being 
assigned to the contemporaneous medical evidence, i.e., 
service medical records and service separation examination as 
well as the April 1973 VA examination and smaller probative 
weight being assigned to noncontemporaneous medical evidence 
where the veteran has reported a history of balance 
difficulties dating from service.  Further, based upon the 
above analysis with respect to the respective probative 
weights assigned, the greater weight of the evidence supports 
a finding that the veteran's currently manifested equilibrium 
disorder is not related to active service or to service-
connected disability.  On the basis of this analysis, a 
preponderance of the evidence supports a finding that the 
veteran's currently manifested equilibrium disorder did not 
exist during service and is not related to any inservice 
incident or to any service-connected disability.  
Accordingly, service connection for an equilibrium disorder 
is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.310.  



ORDER

Service connection for an equilibrium disorder is denied.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

